Title: To Benjamin Franklin from Dumas, 30 November[–3 December 1779]
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Dear & honoured Sir
Texel-road 30 Nov.[–December 3] 1779
We are still here waiting for a fair wind, which must enable the Alliance to sail from hence according to a resolution of this government, wherein, after a compleat refusal to complay with Sir J. Y. second memorial, there is only one strong expression against us, viz. to force us away with the first good wind if necessary. Vice Admiral Reynst, who has succeded brave Captn. Riemersma in commanding this road, does his possible to act as if it was necessary to force us away. But don’t be uneasy, Sir, on our account. We are ready to obey the command of the wind. The Cities of Dordrecht, Amsterdam, Harlem, Rotterdam, Schiedam & Brielle, have strongly protested against those words. As soon as I will be returned to the Hague, you will have a translation of both Resolution & Protest. The first of which is by no means as severe as the Vice Admiral would have it thought.
The great factor having judged my presence here absolutely necessary for preventing several mischiefs, & for being as useful as I can, I obey, & sacrify my own pleasure & commodity to those purposes.
This I write on board the Alliance, where I am since several days & nights, without communication with the Shore, because of the Storms. I close it on the 3d. of December to be send on Shore to the post-Office. In a 4 days we will have niew Moon. If then the wind becomes not fair, I will intreat the Commodore to spare me if possible, & let me return to Amsterdam & the Hague. The Commodore has charged me to lay before you the following Letters. On my return to Amsterdam I will do my best to get more particular intelligences about this affair, as well as to speak with Mr. Sayre about his Ship; it having been impossible hitherto for me to see him. I am with very great respect, ever Dear & honoured Sir yr. Most humble & obedient Servant
Dumas
3 Dec. 1779.

Passy to his Exc. Franklin
 Notation: Dumas Novr. 30. 1779.